Title: To Thomas Jefferson from Daniel Cony, 20 March 1826
From: Cony, Daniel
To: Jefferson, Thomas


 Venerable Sir
Augusta, Maine,
20 Mar 26
It must afford you great satisfaction to have outlived all opposition. such a consumation falls to the lot of but few men, who have been called to Act a distinguished part upon the Theater of public life—to occupy at critical periods, arduous & responsible Trusts for a great peopleIt hath been our good fortune to live in an age big with events of deep interest to mankind events which have exalted the character of our own country, and excited a solemn attention of other Nations.For some time past, I have felt a desire to write to you, but aware that you seem at altimes sufficiently taxed by numerous correspondents I have delayed,—and now feel some difficulty how to introduce myself. I. must request your acceptance of the pamphlet Enclosed, it regards our Academy, Established for the instruction & Education of Females, It has been incorporated by the legislature, since It was in operation—hath a Library now attached to it, of about 1000 Vol. useful, valuable & some rare science books, This seminary has already accomplished considerable good.I am induced to write you at present time, from a desire to obtain more particular information than I now possess in regards To your University, I learned generally a highly respectable character of that Institution, & shall feel obliged by receiving from you, The printed, documents & any other information which regard Its organization, general Interests, present state & condition, & future prospects—Allow me to add that the close of your long & useful life, could not have been devoted to a more praiseworthy object than the forming of A University, the cause of Literature &. and science, of morals & good government, Embrace in value whatever is most likely to promote the honor, the Welfare & glory of our CountryI pray you will excuse the trouble this may give you, and to believe me with great considerationEsteemed Sir Your ob. hl ServtDaniel Cony